Title: James Barbour to Thomas Jefferson, 29 March 1817
From: Barbour, James
To: Jefferson, Thomas


          
            Dear Sir
            Barboursville 
              March 29th 17
          
          The bearers of this, James Bradley and Edward Ancel are the undertakers of my building—the former a Carpenter—the latter a bricklayer—I have resolved on the plan you were good enough to present me and for which I return you my Sincere thanks—You were kind enough to accompany the plan with a Suggestion that it would be well for my workmen to See your building and receive such verbal explanations as might facilitate their labors. To that end I have directed them to repair to Monticello. I trust you will excuse the trouble I give you tho I am conscious I tax your kindness very heavily—If you have anything in the Seed way  which you would recommend and which is not common you will oblige me by sending it
          
            I tender you my best respects
            Jas Barbour
          
        